                                                                              SAMM Master Log                                                                                                            11828 Highway 1
                                                                             For Asset: Maggie A                                                                                                         Larose, LA 70373
                                                                       For Customer: LLOG Exploration

                                                                                Log Date: 05/24/2017
From       Start Loc                             To          End Loc                                   Activity Type / Customer                                 Duration       Remarks
00:00      GC-390                                03:00       GC-390                                    Underway / LLOG Exploration                                  00:03:00 3lifts
03:00      GC-390                                04:00       GC-390                                    Cargo Operations / LLOG Exploration                          00:01:00
04:00      GC-390                                09:45       LLOG Dock - Fourchon, LA                  Underway / LLOG Exploration                                  00:05:45 0lifts
09:45      LLOG Dock - Fourchon, LA              24:00       LLOG Dock - Fourchon, LA                  Standing By / LLOG Exploration                               00:14:15
                                                                                                                                                       Total:              24:00
             Fuel Data (Gallons)                                                                                  Commodity Transactions
Beginning Balance:                   18,800.00        Time        Transaction                      Commodity                                 Amount                 Unit              Ticket # / AFE        Location
Total Transferred:                        0.00     16:39     Consumed in Service       Fuel                                     -2,800.00                 Gallons                                      GC-390
                     Off:                 0.00                                                    Weather                                                                                       Running Hours
                     On:                  0.00   12:00             Seas: In Port                 Winds: 10-15 Knots       Direction: NW                                        Engine Name                       Hours
Consumed In Service:                 -2,800.00                 Visibility: Horizon            Currents: In Port           Direction: In Port                                   BT 1                                -
Adjustments:                              0.00               Conditions: Good                                                                Swells: In Port                   BT 2                                -
Ending Balance:                      16,000.00                                                Crew Onboard                                                                     GEN 1                             24.00
           Lube Oil Data (Gallons)               Captain                           James, Lester                                             All Day                           GEN 2                             1.00
Beginning Balance:                     100.00    Captain                           Manuel, Jody                                              All Day                           ME 1                              10.00
                                                 Deckhand                          Bolt, Bruce                                               All Day                           ME 2                              10.00
Total Transferred:                        0.00
                       Off:               0.00   Deckhand                          Leday, Jermey                                             All Day                           ME 3                              10.00

                       On:                0.00   Deckhand                          Flora, Mark                                               All Day                           ME 4                              10.00
Consumed In Service:                      0.00   Deckhand                          Leblanc, Dakota                                           All Day                                          Commodity Totals
Adjustments:                              0.00                                                                                                                                 Commodity                 Amount Unit
Ending Balance:                        100.00
        Hydraulic Oil Data (Gallons)
Beginning Balance:                        0.00

Total Transferred:                        0.00
                     Off:                 0.00
                     On:                  0.00
Consumed In Service:                      0.00
                                                                                                      EXHIBIT
                                                                                                                        exhibitsticker.com


Adjustments:                              0.00
Ending Balance:                           0.00
                                                                                                             2


                                                                                                                                                                                          Flora v. Transocean


            6/1/2019 17:32:30                                             Powered by Advanced Logistics, LLC                                                                          GLO/LLOG
                                                                                                                                                                                       1 of 8  00257
           Gear Oil Data (Gallons)
Beginning Balance:                   0.00

Total Transferred:                   0.00
                     Off:            0.00
                     On:             0.00
Consumed In Service:                 0.00
Adjustments:                         0.00
Ending Balance:                      0.00
                                                                             Captain's Signature
                                                                             For the Maggie A
                                                                             Log Date: 5/24/2017




                                                                                                    Flora v. Transocean


            6/1/2019 17:32:30               Powered by Advanced Logistics, LLC                     GLO/LLOG
                                                                                                    2 of 8  00258
                                                                              SAMM Master Log                                                                                            11828 Highway 1
                                                                             For Asset: Maggie A                                                                                         Larose, LA 70373
                                                                       For Customer: LLOG Exploration

                                                                                Log Date: 05/25/2017
From       Start Loc                             To          End Loc                                   Activity Type / Customer               Duration        Remarks
00:00      LLOG Dock - Fourchon, LA              00:30       LLOG Dock - Fourchon, LA                  Standing By / LLOG Exploration              00:00:30
00:30      LLOG Dock - Fourchon, LA              06:00       GC-390                                    Underway / LLOG Exploration                 00:05:30 w 19lifts and 5 passengers
06:00      GC-390                                09:30       GC-390                                    Cargo Operations / LLOG Exploration         00:03:30
09:30      GC-390                                14:30       LLOG Dock - Fourchon, LA                  Underway / LLOG Exploration                 00:05:00 w2lifts and 5 passengers
14:30      LLOG Dock - Fourchon, LA              24:00       LLOG Dock - Fourchon, LA                  Standing By / LLOG Exploration              00:09:30
                                                                                                                                     Total:               24:00
             Fuel Data (Gallons)                                                                                  Commodity Transactions
Beginning Balance:                   16,000.00        Time        Transaction                      Commodity                Amount                 Unit              Ticket # / AFE          Location
Total Transferred:                   20,500.00     17:47     On Load                   Fuel                              20,500.00       Gallons                  24467 / N/A         Stone Fuel
                     Off:                 0.00     17:48     Consumed in Service       Fuel                              -2,800.00       Gallons                                      GC-390
                     On:             20,500.00     20:25     Consumed in Service       Fuel                              -400.00         Gallons                                      LLOG Dock
Consumed In Service:                 -3,200.00                                                    Weather                                                                       Running Hours
Adjustments:                              0.00   17:00             Seas: In Port                 Winds: 5-10 Knots       Direction: SW                        Engine Name                          Hours
Ending Balance:                      33,300.00                 Visibility: Horizon            Currents: In Port          Direction: In Port                   BT 1                                   -
           Lube Oil Data (Gallons)                           Conditions: Good                                              Swells: In Port                    BT 2                                   -
Beginning Balance:                     100.00                                                 Crew Onboard                                                    GEN 1                                4.00
                                                 Captain                           James, Lester                           All Day                            GEN 2                                24.00
Total Transferred:                        0.00
                       Off:               0.00   Captain                           Manuel, Jody                            All Day                            ME 1                                 14.00

                       On:                0.00   Deckhand                          Bolt, Bruce                             All Day                            ME 2                                 14.00
Consumed In Service:                      0.00   Deckhand                          Leday, Jermey                           All Day                            ME 3                                 14.00
Adjustments:                              0.00   Deckhand                          Flora, Mark                             All Day                            ME 4                                 14.00
Ending Balance:                        100.00    Deckhand                          Leblanc, Dakota                         All Day                                           Commodity Totals
        Hydraulic Oil Data (Gallons)                                                                                                                          Commodity                  Amount Unit
Beginning Balance:                        0.00

Total Transferred:                        0.00
                     Off:                 0.00
                     On:                  0.00
Consumed In Service:                      0.00
Adjustments:                              0.00
Ending Balance:                           0.00



                                                                                                                                                                         Flora v. Transocean


            6/1/2019 17:32:30                                             Powered by Advanced Logistics, LLC                                                      GLO/LLOG
                                                                                                                                                                   3 of 8  00259
           Gear Oil Data (Gallons)
Beginning Balance:                   0.00

Total Transferred:                   0.00
                     Off:            0.00
                     On:             0.00
Consumed In Service:                 0.00
Adjustments:                         0.00
Ending Balance:                      0.00
                                                                             Captain's Signature
                                                                             For the Maggie A
                                                                             Log Date: 5/25/2017




                                                                                                    Flora v. Transocean


            6/1/2019 17:32:30               Powered by Advanced Logistics, LLC                     GLO/LLOG
                                                                                                    4 of 8  00260
                                                                              SAMM Master Log                                                                                            11828 Highway 1
                                                                             For Asset: Maggie A                                                                                         Larose, LA 70373
                                                                       For Customer: LLOG Exploration

                                                                                Log Date: 05/26/2017
From       Start Loc                             To          End Loc                                    Activity Type / Customer                Duration       Remarks
00:00      LLOG Dock - Fourchon, LA              07:45       LLOG Dock - Fourchon, LA                   Standing By / LLOG Exploration              00:07:45
07:45      LLOG Dock - Fourchon, LA              12:45       GC-390                                     Underway / LLOG Exploration                 00:05:00 w 6 lifts
12:45      GC-390                                14:15       GC-390                                     Cargo Operations / LLOG Exploration         00:01:30
14:15      GC-390                                19:15       LLOG Dock - Fourchon, LA                   Underway / LLOG Exploration                 00:05:00 lite boat
19:15      LLOG Dock - Fourchon, LA              24:00       LLOG Dock - Fourchon, LA                   Standing By / LLOG Exploration              00:04:45
                                                                                                                                       Total:              24:00
             Fuel Data (Gallons)                                                                                  Commodity Transactions
Beginning Balance:                   33,300.00        Time        Transaction                        Commodity               Amount                 Unit              Ticket # / AFE        Location
Total Transferred:                        0.00     20:26     Consumed in Service       Fuel                               -3,200.00       Gallons                                      GC-390
                     Off:                 0.00                                                      Weather                                                                     Running Hours
                     On:                  0.00   20:00             Seas: In Port                 Winds: 5-10 Knots        Direction: SE                        Engine Name                       Hours
Consumed In Service:                 -3,200.00                 Visibility: Horizon            Currents: In Port           Direction: In Port                   BT 1                                -
Adjustments:                              0.00               Conditions: Good                                               Swells: In Port                    BT 2                                -
Ending Balance:                      30,100.00                                                Crew Onboard                                                     GEN 1                             24.00
           Lube Oil Data (Gallons)               Captain                           James, Lester                            All Day                            GEN 2                             2.00
Beginning Balance:                     100.00    Captain                           Manuel, Jody                             All Day                            ME 1                              12.00
                                                 Deckhand                          Bolt, Bruce                              All Day                            ME 2                              12.00
Total Transferred:                        0.00
                       Off:               0.00   Deckhand                          Leday, Jermey                            All Day                            ME 3                              12.00

                       On:                0.00   Deckhand                          Flora, Mark                              To 07:15                           ME 4                              12.00
Consumed In Service:                      0.00   Deckhand                          Leblanc, Dakota                          All Day                                           Commodity Totals
Adjustments:                              0.00   Deckhand                          Smith, Jalklye                           Fm 07:15 To 19:00                  Commodity                 Amount Unit
Ending Balance:                        100.00    Deckhand                          Flora, Mark                              Fm 19:00
        Hydraulic Oil Data (Gallons)
Beginning Balance:                        0.00

Total Transferred:                        0.00
                     Off:                 0.00
                     On:                  0.00
Consumed In Service:                      0.00
Adjustments:                              0.00
Ending Balance:                           0.00



                                                                                                                                                                          Flora v. Transocean


            6/1/2019 17:32:30                                             Powered by Advanced Logistics, LLC                                                       GLO/LLOG
                                                                                                                                                                    5 of 8  00261
           Gear Oil Data (Gallons)
Beginning Balance:                   0.00

Total Transferred:                   0.00
                     Off:            0.00
                     On:             0.00
Consumed In Service:                 0.00
Adjustments:                         0.00
Ending Balance:                      0.00
                                                                             Captain's Signature
                                                                             For the Maggie A
                                                                             Log Date: 5/26/2017




                                                                                                    Flora v. Transocean


            6/1/2019 17:32:30               Powered by Advanced Logistics, LLC                     GLO/LLOG
                                                                                                    6 of 8  00262
                                                                              SAMM Master Log                                                                                           11828 Highway 1
                                                                             For Asset: Maggie A                                                                                        Larose, LA 70373
                                                                       For Customer: LLOG Exploration

                                                                                Log Date: 05/27/2017
From       Start Loc                             To          End Loc                                   Activity Type / Customer               Duration        Remarks
00:00      LLOG Dock - Fourchon, LA              24:00       LLOG Dock - Fourchon, LA                  Standing By / LLOG Exploration              01:00:00
                                                                                                                                     Total:               24:00
             Fuel Data (Gallons)                                                                                  Commodity Transactions
Beginning Balance:                   30,100.00        Time        Transaction                      Commodity                Amount                 Unit              Ticket # / AFE        Location
Total Transferred:                        0.00     22:53     Consumed in Service       Fuel                              -75.00          Gallons                                      GC-390
                     Off:                 0.00                                                    Weather                                                                      Running Hours
                     On:                  0.00   12:00             Seas: In Port                 Winds: 10-15 Knots      Direction: SE                        Engine Name                       Hours
Consumed In Service:                    -75.00                 Visibility: Horizon            Currents: In Port          Direction: In Port                   BT 1                                -
Adjustments:                              0.00               Conditions: Good                                              Swells: In Port                    BT 2                                -
Ending Balance:                      30,025.00                                                Crew Onboard                                                    GEN 1                               -
           Lube Oil Data (Gallons)               Captain                           James, Lester                           All Day                            GEN 2                             24.00
Beginning Balance:                     100.00    Captain                           Manuel, Jody                            All Day                            ME 1                                -
                                                 Deckhand                          Bolt, Bruce                             All Day                            ME 2                                -
Total Transferred:                        0.00
                       Off:               0.00   Deckhand                          Leday, Jermey                           All Day                            ME 3                                -

                       On:                0.00   Deckhand                          Leblanc, Dakota                         All Day                            ME 4                                -
Consumed In Service:                      0.00   Deckhand                          Flora, Mark                             All Day                                           Commodity Totals
Adjustments:                              0.00                                                                                                                Commodity                 Amount Unit
Ending Balance:                        100.00
        Hydraulic Oil Data (Gallons)
Beginning Balance:                        0.00

Total Transferred:                        0.00
                     Off:                 0.00
                     On:                  0.00
Consumed In Service:                      0.00
Adjustments:                              0.00
Ending Balance:                           0.00




                                                                                                                                                                         Flora v. Transocean


            6/1/2019 17:32:30                                             Powered by Advanced Logistics, LLC                                                      GLO/LLOG
                                                                                                                                                                   7 of 8  00263
           Gear Oil Data (Gallons)
Beginning Balance:                   0.00

Total Transferred:                   0.00
                     Off:            0.00
                     On:             0.00
Consumed In Service:                 0.00
Adjustments:                         0.00
Ending Balance:                      0.00
                                                                             Captain's Signature
                                                                             For the Maggie A
                                                                             Log Date: 5/27/2017




                                                                                                    Flora v. Transocean


            6/1/2019 17:32:30               Powered by Advanced Logistics, LLC                     GLO/LLOG
                                                                                                    8 of 8  00264
